October 28, 1924. The opinion of the Court was delivered by
This was an action to recover damages for alleged injuries received by the plaintiff, and for loss of mule and wagon, which were destroyed as he was attempting to cross the main line of the defendant in the town of Dillon on July *Page 393 
18, 1921; he having come into collision with one of defendant's trains.
After issue joined the case was heard before Judge De Vore and a jury at the March term of Court for Dillon county. At the conclusion of the testimony a motion was made for the direction of a verdict in favor of the defendant on the grounds:
"First, that there is no evidence of negligence on the part of the defendant; second, that the evidence conclusively shows that the plaintiff was guilty of gross contributory negligence and recklessness and wantonness, in that the testimony shows that the track was perfectly straight, and that, if he had looked at any time within 65 feet of that track, he could have seen the train approaching for at least 200 or 300 yards. The testimony conclusively shows that he did not take the slightest degree of care of his own safety."
His Honor refused the motion, and the jury found for plaintiff. After entry of judgment defendant appealed, and the only question raised by the exception is alleged error in failing to direct a verdict upon the second ground of motion for directed verdict before Judge De Vore.
His Honor committed no error in refusing to direct a verdict as asked for. There was ample testimony to submit the case to the jury for their determination. and the law in such cases is well settled: Wideman v. Hines, 117 S.C. 516;109 S.E., 123. Curlee v. Southern, 122 S.C. 361;115 S.E., 628. Mountcastle v. A.C.L., 122 S.C. 93;114 S.E., 631. Chisolm v. S.A.L. Ry. Co., 121 S.C. 394;114 S.E., 500. Richardson v. Northwestern Ry. Co.
(S. C), 117 S.E., 510.
The exception is overruled and judgment affirmed.
MESSRS. CHIEF JUSTICE GARY and JUSTICE FRASER concur.
MESSRS. JUSTICES COTHRAN and MARION dissent. *Page 394